Opinion by
Beaver, J.,
There is nothing exceptional in this case. One of two joint and several obligors, who were cosureties for a third, under the pressure of an execution and a levy upon his personal property and real estate, paid the judgment for which all were jointly and severally liable. He sought subrogation to the rights of the plaintiff as against his cosurety on a rule to show cause. Testimony was taken and the case carefully considered by the court, as is shown by the opinion of Judge Mars in disposing of the rule which was made absolute.
That opinion contains a very full discussion of the case both as to its facts and the law applicable to them. The authorities which are applicable to the case are cited and those upon which the appellant relies are shown to be inapplicable to the facts, as clearly brought out in the testimony taken upon the rule. The opinion of Judge Marr is entirely satisfactory to us and no discussion of the ease which we can make would add to its clearness, inasmuch as no essential point is omitted in his discussion.
• The order making absolute the rule to show cause why *196John Messner, one of the sureties of Daniel E. Messner, should not be subrogated to the rights of the plaintiff, as against his cosurety, H. G. Lebo, for one half of the amount of debt, interest and costs paid by the said John Messner, with interest thereon from the time of such payment, was properly entered. None of the assignments of error can be sustained.
Decree affirmed and appeal dismissed at the costs of the appellant.